Title: Wilson Cary Nicholas to Thomas Jefferson, 18 October 1816
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


            
              Sir,
              Council Chamber, Richmond, October 18th 1816.—
            
            I have the honor to inform you that you are appointed one of the Visitors of the Central College in Albemarle, and to forward you the enclosed commission. It is hoped that it will not be inconvenient for you to undertake the execution of this office.
            
              I am, Sir, With great respect, Your Humble Servant
              W. C. Nicholas
            
          